UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
DOUGLAS K. STEWARD,                                      :
                                                         :
                       Plaintiff,                        :
                                                         :
               v.                                        :    Civil Action No. 16-734 (CKK)
                                                         :
FEDERAL BUREAU OF INVESTIGATION,                         :
                                                         :
                       Defendant.                        :


                                    MEMORANDUM OPINION
       This matter comes before the court on review of plaintiff’s application to proceed in

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

       In its entirety, plaintiff’s complaint alleges:


               LIED, ILLEGALLY ARRESTED TO COVER UP OTHER
               CRIMES BY WHITE CRIMINAL COPS AND THEIR
               COHORTS.
Compl. at 1 (emphasis in original). For this, he demands a judgment in the sum of $3 billion. Id.

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       This complaint does not set forth a statement of a cognizable claim showing plaintiff’s

entitlement to relief. Because it fails to meet the standard set forth in Rule 8(a), the complaint

will be dismissed. An Order consistent with this Memorandum Opinion is issued separately.




DATE: April 25, 2016                                  /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge